Citation Nr: 0524814	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the hip, to include as secondary to 
service-connected arthralgia of multiple joints, cause 
undetermined.

2.  Entitlement to an increased disability rating for 
arthralgia of multiple joints, cause undetermined.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a December 2002 rating decision, the RO denied an 
increased rating for arthralgia of multiple joints, caused 
undetermined.  The veteran timely perfected an appeal of this 
determination to the Board.  

On his October 2003 VA Form 9, the veteran indicated a desire 
for a hearing before the traveling section of the Board.  In 
a March 2004 correspondence, the veteran indicated that he 
wanted a hearing at the RO before a hearing officer instead 
of a hearing before a member of the traveling section of the 
Board.  In May 2004, the veteran testified before a hearing 
officer at a personal hearing at the RO.  In a subsequent May 
2004 correspondence, the veteran stated that the local 
hearing at the RO would suffice in place of a hearing with 
the Board.  Thus, his request for a hearing before a member 
of the Board is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).   

In a December 2003 rating decision, the RO denied service 
connection for bilateral osteoarthritis of the hip.  The 
veteran timely perfected an appeal of this determination to 
the Board.  

The issue of entitlement to service connection for bilateral 
osteoarthritis of the hip, to include as secondary to 
service-connected arthralgia of multiple joints, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's arthralgia of the left knee is manifested 
by impairment that results in chronic pain on motion and 
slight overall limitation of motion of the knee due to pain; 
however, even when pain is considered, the veteran's left 
knee arthralgia is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  

2.  The veteran's arthralgia of the right knee is manifested 
by impairment that results in chronic pain on motion and 
slight overall limitation of motion of the knee due to pain; 
however, even when pain is considered, the veteran's right 
knee arthralgia is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
right leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  

3.  The veteran's arthralgia of the cervical spine is 
manifested by impairment that results in chronic pain on 
motion and slight overall limitation of motion of the 
cervical spine due to pain and a combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; however, even when pain is considered, the 
veteran's cervical spine arthralgia is not shown to result in 
functional loss consistent with or comparable to moderate 
limitation of motion of the cervical spine, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30, or a combined range of motion of the cervical spine 
not greater than 170 degrees.

4.  The veteran's arthralgia of multiple joints, cause 
undetermined, is not manifested by symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, for arthralgia of multiple joints, cause undetermined, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2004), 4.71a, Diagnostic Code 
5290 (2002) (effective prior to September 25, 2003); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2003) (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
June 2002 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for an increased rating.  The letter 
also informed the veteran of his and VA's respective duties 
for obtaining evidence.  In addition, VA provided the veteran 
with a copy of the appealed December 2002 rating decision and 
June 2003 statement of the case (SOC).  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's June 2002 
letter informed him of the types of information and evidence 
needed to support his claim, and asked him to submit any 
other evidence that shows that his disability has gotten 
worse.  In addition, the June 2003 SOC contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file consist 
of his service medical records, post-service VA and non-VA 
medical records, a VA examination report, and statements made 
by the veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran contends, in essence, that his disability results 
in constant pain and stiffness in all his joints on a daily 
basis.

The veteran's arthralgia of multiple joints, cause 
undetermined, is currently evaluated as 10 percent disabling 
under Diagnostic Code 5099-5002, 38 C.F.R. § 4.71a (2004).  
The Board notes that the veteran's disability has been 
evaluated under this diagnostic code by analogy.  38 C.F.R. § 
4.20 (2004).

The following evaluations are assignable under Diagnostic 
Code 5002 for rheumatoid arthritis (atrophic) as an active 
process:

20 percent for one or two exacerbations a year in a well-
established diagnosis; 
40 percent for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year;
60 percent for weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods; and
100 percent for constitutional manifestations associated with 
active joint involvement that is totally incapacitating.

38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  Id.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that an increased rating is 
warranted for the veteran's arthralgia of multiple joints, 
cause undetermined, based on the evaluation of his chronic 
residuals affecting his neck, hands, wrists, and knees.  

An August 2002 VA examination report reflects complaints of 
arthralgia of the knees, hands, and neck.  Examination of the 
hands and fingers revealed normal dexterity, the veteran 
being able to tie his shoes, fasten buttons, and pick up 
paper and tear it without difficulty.  The veteran was also 
able to clench his fists entirely with excellent grip 
strength in both hands.  Range of motion of the wrist, thumb, 
and finger joints was normal bilaterally.  The examiner noted 
that there was no swelling of any of the joints of the hands, 
wrists, or fingers; and stated that the veteran had excellent 
hand strength bilaterally and excellent dexterity of all 
fingers, including both thumbs.  The examiner also noted that 
range of motion of the wrists, hands, and fingers bilaterally 
were not additionally limited by pain, weakness, fatigue, 
lack of endurance, or incoordination.

Examination of the knees revealed no evidence of swelling, 
redness, heat, or effusion.  Flexion was limited to 10 
degrees in each knee; however, the examiner opined that it is 
grossly exaggerated because when the veteran was sitting, 
dressing, and tying his shoes, he bent his knees easily and 
without discomfort to 110 degrees.  Drawer sign and McMurray 
test were both within normal limits, and there was no 
evidence of subluxation, locking pain, joint effusion, or 
ankylosis.  The examiner noted that range of motion of the 
knees was additionally limited by pain but that the deficit 
is believed to be grossly exaggerated as the veteran was 
observed flexing the knees without difficulty to 110 degrees 
during the examination.  

Examination of the cervical spine revealed no evidence of 
radiation of pain on movement, muscle spasm, tenderness, or 
radiculopathy.  Flexion and extension were full but lateral 
flexion and rotational maneuvers were limited because of 
discomfort.  Specifically, flexion was from 0 to 65 degrees, 
extension from 0 to 50 degrees, lateral flexion from 0 to 30 
degrees bilaterally and rotation from 0 to 60 degrees 
bilaterally.  The examiner noted that range of motion of the 
cervical spine was additionally limited by pain but not by 
weakness, fatigue, incoordination, or lack of endurance.  

The examiner diagnosed the veteran with arthralgia of the 
cervical spine and knees bilaterally, but stated that there 
is no diagnosis for the claim of arthralgia of the hands as 
there is no pathology to render a diagnosis.  The examiner 
noted that the veteran had slight limitation of range of 
motion of the knees (which appears to be exaggerated) with 
pain and slight limitation of range of motion of the cervical 
spine (which appears to be exaggerated) with pain.  The 
examiner stated that he can say unreservedly that there is 
absolutely no effect that these conditions would have on the 
veteran's occupation or daily activities.

In addition, an April 2004 VA treatment note reflects that 
the veteran can walk 100 feet, walk up and down 4 steps, 
bathe himself, feed himself, dress himself, and function 
independently with no recent falls.  

The above evidence shows that range of motion of the wrist, 
thumb, and fingers was normal bilaterally with no pain or 
swelling.  In the absence of limitation of motion, the Board 
finds that the relevant diagnostic codes for evaluating these 
joints are not for application.  

The above evidence does show limitation of motion of the 
knees.  Based on the examiner's observation of range of 
motion of the knees from 0 to 110 degrees without difficulty, 
the Board finds that the relevant diagnostic codes for 
evaluating limitation of motion of the knee do not provide 
for compensable evaluations.  See Diagnostic Codes 5260 and 
5261.  In this regard, the Board notes the veteran's 
complaints of constant pain and stiffness; however, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with less than zero 
percent ratings, and the absence of swelling, redness, heat, 
and effusion, a compensable rating for each knee is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

Despite the veteran's noncompensable limitation of motion of 
the knees, the Board finds that the veteran's chronic 
residuals involving the knees warrant a 10 percent evaluation 
for each knee joint, as provided for in Diagnostic Code 5002.  
Thus, the veteran's arthralgia of the knees yields a combined 
value of 19 percent (10 and 10).  See 38 C.F.R. § 4.25, 
Combined Ratings Table (2004).  Furthermore, as the veteran's 
disability involves both legs, 10 percent of the above value 
(1.9 percent) will be added to yield a total 21 percent (19 + 
1.9).  See 38 C.F.R. § 4.26 (2004).  

The evidence also shows limitation of motion of the cervical 
spine.  The Board observes that the veteran's combined range 
of motion of the cervical spine is 295 degrees (65, 50, 30, 
30, 60, and 60), which warrants a 10 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  The 
Board notes the veteran's complaints of constant pain and 
stiffness.  However, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings, the absence 
of radiation of pain, muscle spasm, tenderness, and 
radiculopathy, and the finding that range of motion was not 
additionally limited by weakness, fatigue, incoordination, or 
lack of endurance, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

Therefore, under the Combined Ratings Table, the veteran's 
disability yields a total combined value of 29 percent (21 
and 10), which, when converted to the nearest degree 
divisible by 10, results in 30 percent.  Thus, the veteran's 
arthralgia of multiple joints, cause undetermined, warrants a 
30 percent disability rating.  

The Board notes that the Rating Schedule has been revised 
with respect to the regulations applicable to rating 
disabilities of the spine.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, did not affect former Diagnostic Code 5290 for 
limitation of motion of the cervical spine.  The Board 
observes that the regulations were further revised, effective 
from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5237 as the new code for 
cervical strain.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  As the veteran filed his claim prior 
to September 23, 2002, the Board will consider all three 
versions of the rating criteria and apply the criteria that 
are most favorable to the veteran.  However, as indicated 
above, only the September 2003 amendment has an effect on the 
evaluation of the veteran's disability with respect to his 
limitation of motion of the cervical spine.  In this regard, 
the Board finds that the regulations in effect prior to 
September 26, 2003, are not more favorable to the veteran.  

Under the regulations in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was evaluated 
under Diagnostic Code 5290.  Under that version of the code, 
slight limitation of motion warranted a 10 percent 
evaluation, moderate limitation of motion warranted a 20 
percent evaluation, and severe limitation of motion warranted 
a 30 percent evaluation.  Because the record shows that the 
veteran has slight limitation of motion of the cervical 
spine, former Diagnostic Code 5290 does not provide for an 
evaluation higher than 10 percent for his cervical spine 
arthralgia.  Thus, applying the spine regulations in effect 
prior to September 26, 2003, does not provide for a total 
combined disability rating greater than 30 percent for the 
veteran's arthralgia of multiple joints, cause undetermined.

Furthermore, the veteran's disability does not warrant a 
higher 40 percent rating under Diagnostic Code 5002 because 
his disability is not reflective of symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  In this 
regard, the record fails to show either definite impairment 
of health or incapacitating exacerbations.  Although not 
defined in Diagnostic Code 5002, an incapacitating episode is 
consistently defined in the Rating Schedule as a period 
during which bed rest and treatment are prescribed by a 
physician.  See 38 C.F.R. § 4.71a; 38 C.F.R. § 4.97; 38 
C.F.R. § 4.114; 38 C.F.R. § 4.130.  The record does not show 
that the veteran suffered such a period due to his 
disability.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's arthralgia of multiple joints, 
cause undetermined.  After review, however, the Board 
observes that no other diagnostic code provides for a higher 
rating.  

Furthermore, the Board has considered whether the veteran's 
arthralgia of multiple joints, cause undetermined, presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's disability.

The Board notes that the veteran is not currently working.  
The Board observes, however, that records from the Social 
Security Administration reflect that the veteran is disabled 
due to a back disorder, which is not service-connected.  The 
Board also points out that the August 2002 VA examiner stated 
that the veteran's disability would have absolutely no effect 
on his occupation or daily activities.


ORDER

A 30 percent disability rating for arthralgia of multiple 
joints, cause undetermined, is granted, subject to the 
provisions governing the award of monetary benefits.




REMAND

The veteran contends, in essence, that he developed bilateral 
osteoarthritis of the hip due to his service-connected 
arthralgia of multiple joints, cause undetermined.  Thus, the 
veteran appears to assert that his bilateral osteoarthritis 
of the hip is secondary to his service-connected arthralgia 
of multiple joints, cause undetermined.  

The record shows that the veteran raised the above contention 
in his October 2004 VA Form 9.  The Board observes that the 
veteran has not been notified of the information and evidence 
necessary to substantiate a secondary service connection 
claim.  Thus, the Board finds that remand of this matter is 
warranted for compliance with the statutory and regulatory 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for 
bilateral osteoarthritis of the hip, to 
include as secondary to service-connected 
arthralgia of multiple joints, cause 
undetermined, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate his claim, to 
include the provisions regarding 
secondary service connection claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  After completing all necessary 
development, including a current VA 
examination if appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral 
osteoarthritis of the hip, to include as 
secondary to service-connected arthralgia 
of multiple joints, cause undetermined.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


